Case 5:19-cv-00202-EEF-KLH Document 5 Filed 03/26/19 Page 1 of 1 PageID #: 72



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

CLINTON STRANGE                                  CIVIL ACTION NO. 19-cv-0202

VERSUS                                           JUDGE ELIZABETH E. FOOTE

AGENTRA, LLC                                     MAGISTRATE JUDGE HAYES


                                     JUDGMENT

      Plaintiff’s motion to dismiss this action with prejudice [Record Document 4] is

hereby GRANTED.

      All claims against Defendant Agentra, LLC are DISMISSED WITH PREJUDICE.
                                                          26th day of March, 2019.
      Thus done and signed in Shreveport, Louisiana this ____



                                          _________________________________
                                           ELIZABETH ERNY FOOTE
                                           UNITED STATES DISTRICT JUDGE
